SMITH, T.
delivered the opinion of the court.
The following instruction was given the jury in the court below at the request of appellee: “The court charges the jury, for the plaintiff, that it was the duty of the defendant to furnish the plaintiff, Dorsey Williams, a reasonably safe place to work, and to warn him of the dangers, if dangers there were, which are not obvious to an ordinarily prudent person; and if you believe from the evidence that the defendant failed to furnish plaintiff a safe place to work, or failed to warn the plaintiff of any such dangers connected therewith, then your verdict should be for the plaintiff.”
If appellant is liable to appellee for his alleged injury, it is by reason o'f negligence of the servants of appellant in switching its cars onto the track whereon the cars were standing, and between which appellee attempted to pass, and not by reason of any failure of appellant to furnish appellee with a safe place to work. The instruction, therefore, is not applicable to the facts of this case, and should not have been given.
The judgment of the court below is therefore reversed, and the cause remanded. Reversed.